DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 Allowable Subject Matter
	Claims 1, 3-11, 13-20 are allowed. 
	Renumbered as claims 1-18 for pending claims 1, 3-11, 13-20.
	The present invention is directed to an image processing apparatus and a control method therefor, which are capable of preventing the ease of operation for a user relating to history buttons from being decreased, as well as a storage medium. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing apparatus operable with an user interface including a display, and displays on the display a history button for calling a job setting used by a function, the image processing apparatus comprising: 
a display control unit configured to display information indicating at least part of a setting of a job executed using one function, in a display area constituting the history button; and 
an obtaining unit configured to obtain a display size of the display by communicating with the display included with the user interface connected to the image processing apparatus, 
wherein the display control unit determines the number of setting items to be displayed in the display area as the information, based on the obtained display size.

The closest prior art, Shibukawa et al. (US 2018/0278756 A1) in view of Takenaka (US 2015/0261481 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Shibukawa et al. (US 2018/0278756 A1) discloses an image processing apparatus comprises a storage, an operation panel and processing circuitry. The processing circuitry is configured to receive a first operation input to execute a job utilizing a scanner, execute the job by controlling a scanner to scan a document, and generate a display component that indicates a processing result of the job based on setting information of the job.
Takenaka (US 2015/0261481 A1) discloses An image forming apparatus includes a setting unit configured to set whether to use personal setting information stored for each user, and a reflection unit configured to reflect a setting value changed by an authenticated user to personal setting information of the authenticated user, in a case where using the personal setting information has been set by the setting unit, and to reflect the setting value changed by the authenticated user to common setting information shared by a plurality of users, in a case where not using the personal setting information has been set by the setting unit. 

 	Independent claims 6 and 7 are reciting the same or similar claim limitations or features as recited in claim 7. Therefore, independent claim 1 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 7.
 	Regarding claims 3-5, 8-11, 13-20, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672